Citation Nr: 1146965	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  03-20 938 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the above claims.

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in November 2003, February 2004, May 2004, August 2004, and November 2004.  His November 2003 hearing was rescheduled upon discovery that notice of the hearing was sent to an incorrect address, and the February 2004, May 2004, and August 2004 hearings were rescheduled at his request.  The Veteran did not report to his November 2004 hearing.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the November 2004 hearing.  As such, the case will be processed as if the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(d).

This matter was previously remanded in October 2005, April 2007, and August 2010 for the purpose of obtaining additional evidence, including a VA medical examination report and etiological opinion.  The matter was returned to the Board in July 2011. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or caused by, his military service. 

2.  The Veteran's tinnitus was incurred in, or caused by, his military service. 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's October 2005, April 2007, or August 2010 Remand orders is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he began experiencing symptoms of hearing loss and tinnitus during active service due to noise exposure from rifle fire and other infantry weapons system fire, such as the 90mm recoilless rifle.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

Subsequent manifestations of chronic diseases may also be service connected where the chronic disease was diagnosed in service under 38 C.F.R. § 3.303(b), or when certain chronic diseases, including organic diseases of the nervous system such as hearing loss and tinnitus, became manifest to a degree of 10 percent disabling or more within a year from separation from service under 38 C.F.R. §§ 3.307 and 3.309.  38 U.S.C.A. §§ 1101, 1112, 1113.  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has a currently diagnosed disability of hearing loss in accordance with 38 C.F.R. § 3.385 and a current diagnosis of tinnitus.  His most recent VA audiological examination, in November 2010, showed that he has profound hearing loss bilaterally with no measurable speech recognition in either ear, as well as bilateral tinnitus.  The Veteran was also diagnosed with bilateral tympanosclerosis, consistent with infection or traumatic ear injury, as well as otosclerosis. 

The Veteran's DD-214 shows that he served as an infantry Marine and received a rifle sharpshooter badge.  As such, noise exposure from the M-14 rifle and other infantry weapons systems is conceded as the type of noise exposure described by the Veteran is consistent with the character of his service.  Additionally, his service treatment records from January 1969 show that he complained of a right ear hearing problem.  This treatment record contains the notation that "his civilian doctor said he had a perforated ear drum."

The Veteran's claim for entitlement to service connection for bilateral hearing loss was initially denied in June 1983 on the basis that his hearing loss pre-existed service as shown by the notation in his January 1969 service treatment records.  The November 2009 VA examination report also shows that the Veteran reported a history of childhood ear problems.  However, the Veteran's entrance examination report does not note any pre-existing ear or hearing problem, such that he is presumed sound at enlistment.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Furthermore, the notations in the Veteran's January 1969 service treatment records and November 2009 VA examination report do not constitute clear and unmistakable evidence that the Veteran's disability pre-existed service or was not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Clear and unmistakable evidence means that the evidence "'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'"  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

Here, the only evidence that the Veteran may have hearing loss that pre-existed service consists of his own statements regarding his medical history and his recollection of a statement made by his civilian doctor on an undetermined date.  These statements cannot constitute clear and unmistakable evidence that the Veteran's disability pre-existed service, as the recorded statements are facially ambiguous.  It cannot be said what manner of ear problems the Veteran may have had in childhood, whether any childhood problems were resolved, when the Veteran's doctor might have mentioned the possibility of a perforated ear drum, or the degree of certainty or history of that diagnosis.  As the evidence does not show a hearing disability that pre-existed service, there is no need to address the question of whether any pre-existing hearing disability was aggravated by active service.

The claims folder contains multiple medical opinions on the etiology of the Veteran's hearing loss and tinnitus.  In May 2006, the VA examiner provided an opinion on the etiology of the Veteran's tinnitus only, and determined that tinnitus was not related to noise exposure in service, as the Veteran's hearing loss had been determined to be not related to service and the tinnitus appeared to be directly related to the hearing loss.  In November 2009, the VA examiner was unable to provide an opinion due to the unavailability of the Veteran's claims folder and lack of finding on the issue of noise exposure in service.  As such, this opinion provides neither positive nor negative support with regard to the Veteran's claim for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).  In March 2010, another VA audiological opinion was obtained.  The examiner noted that the Veteran had bilateral otosclerosis and provided the opinion that the Veteran's bilateral hearing loss was not related to noise exposure in service because his hearing loss does not follow the pattern that would be seen from hearing loss due to acoustic trauma.  Specifically, the examiner opined that the progression of the Veteran's hearing loss, extent of noise exposure, type of hearing loss, and the severity and pattern of the Veteran's hearing loss were all inconsistent with hearing loss due to acoustic trauma.  The examiner also attributed the Veteran's tinnitus to his hearing loss and opined that it was also not related to noise exposure during service.  

An additional medical opinion was obtained in November 2010 due to apparent inconsistencies in the March 2010 opinion.  The March 2010 examiner noted a history of hearing loss and tinnitus since discharge from service in the examination report, but, as discussed above, ultimately determined that the Veteran's hearing loss and tinnitus were not due to active service without explaining the apparent inconsistency.  

The November 2010 examiner, an otolaryngologist, reviewed the Veteran's audiological history in detail and determined that while other post-service factors, such as his history of tympanic membrane perforation, otosclerosis, and hearing loss due to aging, contributed significantly to the Veteran's present level of hearing loss, some of the hearing loss was nevertheless due to acoustic trauma in service.  

As the March 2010 opinion failed to account for the continuity of the Veteran's symptoms since discharge from active service, that opinion is less probative than the opinion provided by the November 2010 VA examiner.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008), citing Fed. R. Evid. 702; Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Furthermore, the November 2010 VA examiner addressed the intervening factors discussed by the March 2010 VA examiner, but determined that none of the intervening factors were, separately or together, independently the cause of the Veteran's present hearing loss disability.  See Nieves-Rodriguez, 22 Vet. App. at 303-05.  Therefore, as the November 2010 opinion addressed all of the relevant lay and medical evidence and accounted for the objections raised by the March 2010 VA examiner, that opinion is of greater probative value than the other medical opinions of record. 



Furthermore, the Veteran has consistently reported that his symptoms of hearing loss and tinnitus began in service.  He is competent to testify to continuous symptoms of hearing loss and tinnitus, and his testimony is also credible as it is consistent throughout the record and with his service treatment records and post-service treatment records, which show post-service treatment for hearing loss as early as 1982.  Hickson, 12 Vet. App. at 253; Charles v. Principi, 16 Vet. App 370, 374 (2002); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (tinnitus as a symptom of Meniere's disease); Caluza, 7 Vet. App. at 511.  

Therefore, in summary, the weight of the evidence establishes that the Veteran's bilateral hearing loss had its onset during active service and is, at least in part, related to noise exposure in service.  As such, the Veteran's hearing loss cannot be attributed to an independent and intervening cause, such as otosclerosis, tympanic membrane injury, or age.  Cf. Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (holding that even a presumption of service connection can be rebutted where the evidence shows that the disease was the result of an intervening cause).  Furthermore, as the medical evidence overwhelmingly shows that tinnitus is secondary to the Veteran's bilateral hearing loss, the Veteran's tinnitus is also shown to be linked to active service.

As the evidence shows a current diagnosis of bilateral hearing loss in accordance with 38 C.F.R. § 3.385 and a current diagnosis of tinnitus, noise exposure during service, onset of symptoms of bilateral hearing loss and tinnitus in service, continuous symptoms of bilateral hearing loss and tinnitus since service, a link between the Veteran's current bilateral hearing loss and in-service noise exposure, and a link between the Veteran's tinnitus and his bilateral hearing loss, the Board finds that service connection for bilateral hearing loss and tinnitus is 

warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


